Name: 95/541/EC: Council Decision of 4 December 1995 on the conclusion of the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part
 Type: Decision
 Subject Matter: European construction;  trade;  cooperation policy;  Europe;  competition
 Date Published: 1995-12-23

 Avis juridique important|31995D054195/541/EC: Council Decision of 4 December 1995 on the conclusion of the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part Official Journal L 311 , 23/12/1995 P. 0001 - 0001COUNCIL DECISION of 4 December 1995 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part (95/541/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part, signed in Luxembourg on 14 June 1994, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community of the one part, and Ukraine, of the other part, signed in Brussels on 1 June 1995,HAS DECIDED AS FOLLOWS:Article 1The Interim Agreement on trade and trade-related matters, between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part, together with the Protocol and the declarations, are hereby approved on behalf of the European Community.These texts are attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 36 of the Interim Agreement (2) on behalf of the European Community.Done at Brussels, 4 December 1995.For the CouncilThe PresidentJ. SOLANA(1) OJ No C 308, 20. 11. 1995.(2) The date of the entry into force of the Interim Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.